Citation Nr: 0216930	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  02-01 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUE

The propriety of the initial ratings assigned for the 
service-connected status post left pneumonectomy due to lung 
cancer secondary to the service-connected tuberculosis.  




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1945 to January 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the RO 
in New York, New York that granted service connection for 
status post left pneumonectomy due to lung cancer secondary 
to the service-connected tuberculosis and assigned a 100 
percent rating effective on March 24, 1998, a 60 percent 
rating effective on November 3, 1998, and a 30 percent 
rating effective on September 23, 1999.  

Furthermore, the Board notes that the RO in Cleveland, Ohio 
undertook additional adjudication of this matter and 
prepared the November 2001 Statement of the Case.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The September 1999 pulmonary function tests show that 
the veteran had an FEV-1 of 57.5 percent of predicted and 
DLCO of 61.4 percent of predicted.  

3.  The September 2001 pulmonary function test result of an 
FEV-1 of 51.7 percent of predicted more nearly approximates 
the criteria for a rating above 30 percent.  

4.  The service-connected lung disability is shown to have 
likely increased in severity at the time of the VA 
examination conducted on August 22, 2001.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
30 percent from September 23, 1999, through August 21, 2001, 
for the service-connected status post left pneumonectomy due 
to lung cancer, secondary to tuberculosis, have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.97 including Diagnostic Code 6844 
(2002).  

2.  The criteria for the assignment of a 60 percent rating 
beginning on August 22, 2001, for the service-connected 
status post left pneumonectomy due to lung cancer, secondary 
to tuberculosis, have been met.  38 U.S.C.A. § 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97 
including Diagnostic Code 6844 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual background

The VA medical records show that, in April 1998, the veteran 
underwent a left pneumonectomy due to lung cancer.  

In June 1998, the veteran underwent a VA examination.  Upon 
examination, the examiner reported that the veteran had no 
clubbing and his breath sounds were normal on the right 
anterior and posterior with markedly decrease breath sounds 
on the left anterior.  

A chest x-ray study revealed a total opacification of the 
left chest with cardiac shadow blending and no acute 
infiltrations were seen in the well-expanded right lung.  
Diagnoses included those of post status pulmonary 
tuberculosis, chronic obstructive lung disease, and post 
status squamous cell carcinoma of the left lung, post status 
left pneumonectomy.  

The VA medical records show that chest x-ray studies taken 
in January 1999 showed a status post left pneumonectomy with 
total opacification of the left thorax and elevation of the 
left hemidiaphragm.  Likewise, x-ray studies taken in 
February 1999 revealed no evidence of acute intrathoracic 
disease, but there was a limited evaluation of the left 
helium region.  

Furthermore, there was no evidence of a pneumothorax or 
significant interval change since January 1999.  In April 
1999 chest x-ray studies revealed no recurrent masses in the 
mediastinum or right lung.  

In September 1999, the veteran underwent another VA 
examination that revealed a deformity of the left chest wall 
due to the pneumonectomy with no breath sounds in the left 
lung.  The examiner also stated that there was no pulmonary 
hypertension or embolism and no respiratory failure.  

The pulmonary function testing revealed a FEV-1 of 57.5 
percent predicted and DLCO of 61.4 percent predicted.  A 
chest x-ray study also revealed a shift of the heart and 
mediastinum to the left chest and surgical clips in the left 
hilar area.  The examiner also reported no right lung acute 
infiltrations.  

The examiner diagnosed the veteran as having squamous cell 
carcinoma of the lung with pneumonectomy on the left with 
shortness of breath related to the service-connected 
tuberculosis.  

In July 2001, the RO received a Certification of Mobility 
Impairment from Dr. James Ryan who stated that the veteran 
was permanently disabled because he could not walk more than 
200 feet with stopping to rest and was restricted by lung 
disease to such an extent that his forced expiratory volume 
for one second was less than one liter, or the arterial 
oxygen tension is less than 60 MM/HG on room air at rest.  

This document was signed by Dr. Ryan on January 4, 1999.  

On August 22, 2001, the veteran underwent a VA examination.  
Although the examination was primarily for the veteran's 
scars, the veteran had complaints of having shortness of 
breath and episodes of substernal chest pressure with 
exertion, and that he could only walk up to about 200 yards 
before having to stop.  

The examiner felt that pulmonary function tests should be 
completed since the last tests had been performed in 
September 1999.  

The pulmonary function tests were performed in September 
2001, as recommended by the August 2001 VA examiner.  The 
report reveals a FEV-1 study of 51.7 percent predicted and 
DLCO of 61.9 percent predicted.  The examiner diagnosed a 
mild to moderate restrictive lung disease with a mild 
obstruction.

The chest x-ray studies taken in April 2002 revealed a 
status post left-sided pneumonectomy, elevation of the left 
hemidiaphragm, and multiple surgical clips in the left hilar 
region.  There was also shifting of the mediastinum towards 
the left.  The right lung was clear.  

The x-ray studies taken in May 2002 also showed compensatory 
emphysema on the right lung, which revealed no evidence of a 
consolidation.  No pleural effusion was noted.  





Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before 
the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the December 2001 Statement of 
the Case issued during the pendency of the appeal, the 
veteran and his representative have been advised of the law 
and regulations governing his claim, and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  Likewise, the veteran underwent a VA examination in 
conjunction with this appeal.  

Moreover, there is no indication whatsoever that there is 
any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
VA, is not here at issue.  See Quartuccio v. Principi , No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159). 

Hence, adjudication of this appeal, without another remand 
to the RO for specific consideration of the new law, poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to 
be considered on the merits.

The veteran contends that his service connection lung cancer 
secondary to the service-connected tuberculosis is more 
disabling than the currently assigned 30 percent rating.

Disability evaluations are determined by the application of 
a schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath, supra.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Furthermore, as the veteran is appealing from an initial 
grant of service connection and originally assigned 
evaluation, separate evaluations may be assigned for 
separate time periods that are under evaluation.  That is, 
the Board must consider "staged ratings" based upon the 
facts found during the time period in question.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The veteran is currently rated 30 percent under Diagnostic 
Code 6844 for post-surgical residuals of the left side 
pneumonectomy.  Impairment resulting from post-surgical 
residuals of a pneumonectomy is measured by a general rating 
formula for restrictive lung disease based upon current 
pulmonary functioning.  

Therefore, pursuant to Diagnostic Code 6844, a veteran with 
Forced Expiratory Volume (FEV)-1 less than 40 percent of 
predicted value, or; the ratio of Forced Expiratory Volume 
in one second to Forced Vital Capacity (FEV-1/FVC) less than 
40 percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 
40-percent predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; a veteran who 
requires outpatient oxygen therapy will be rated as 100 
percent disabled.   

A 60 percent rating is warranted with an FEV-1 of 40- to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  

A 30 percent rating is warranted with an FEV-1 of 56- to 70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) of 56- to 65 percent predicted.  38 C.F.R. § 4.97, 
Diagnostic Code 6844 (2002).  

After reviewing the medical evidence, the Board concludes 
that the veteran's service connected lung disability is 
shown to warrant a 60 percent rating pursuant to Diagnostic 
Code 6844, beginning on August 22, 2001, but not earlier.  

In this regard, prior to August 22, 2001, the veteran's 
pulmonary function tests revealed a FEV-1 study of 57.5 
percent predicted and DLCO of 61.4 percent predicted during 
the September 1999 VA examination.  

In order to receive a 60 percent rating, the medical 
evidence must show a FEV-1 of 40 to 55 percent predicted, 
FEV-1/FVC of 40 to 55 percent predicted, DLCO of 40-55 
percent predicted, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  The evidence does 
not demonstrate the level of severity required for such a 
rating.  

The Board does note, however, that the pulmonary function 
testing on September 19, 2001, reported that the veteran 
exhibited an FEV-1 of 51.7 percent of predicted.  

Therefore, given the most recent VA pulmonary function 
tests, the Board finds that the results more nearly 
approximate the criteria for the assignment of a 60 percent 
rating.  

The Board notes that, even though this testing was completed 
in  September 2001, the VA examination conducted on August 
22, 2001 likely was the date that an increase in the 
service-connected lung disability was first demonstrated.  

A rating higher than 60 percent, however, is not warranted 
as the evidence does not show an FEV-1 study less than 40 
percent, FEV-1/FEV less than 40 percent, or DLCO study less 
than 40 percent predicted.  

Likewise, the evidence does not demonstrate that the veteran 
suffers from cor pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, episodes of acute respiratory 
failure, or that the veteran requires the use of outpatient 
oxygen therapy.  


ORDER

An increased rating in excess of 30 percent for the service-
connected status post left pneumonectomy due to lung cancer 
secondary to the tuberculosis from September 23, 1999, 
through August 21, 2001, is denied.  

An increased rating of 60 percent, but not higher, for the 
service-connected status post left pneumonectomy due to lung 
cancer secondary to the tuberculosis beginning on August 22, 
2001, is granted, subject to the regulations controlling the 
award of VA monetary benefits.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  

 

